Citation Nr: 0605965	
Decision Date: 03/02/06    Archive Date: 03/14/06

DOCKET NO.  04-37 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Service connection for chronic liver failure with cirrhosis.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to 
October 1967. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, that denied service connection 
for chronic liver failure with cirrhosis due to alcoholism, 
secondary to service connected post traumatic stress disorder 
(PTSD). 


FINDINGS OF FACT

1.  All of the requisite notices and assistance have been 
provided, and all of the evidence necessary for adjudication 
of the veteran's claim has been obtained.

2.  The veteran's alcoholism and resultant liver disease were 
not caused by service- connected PTSD. 


CONCLUSION OF LAW

Liver failure with cirrhosis was not incurred in or 
aggravated by active service and is not proximately due to, 
the result of, or aggravated by any disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110 
(West 2002); 
38 C.F.R. §§ 3.303, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant' s behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

In this case, the RO sent correspondence in July 2003 and 
April 2005; a rating decision in December 2003; a statement 
of the case in September 2004; and a supplemental statement 
of the case in April 2005.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claim, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of that claim by the RO subsequent to receipt 
of the required notice.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).  Thus, VA has satisfied its duty to notify 
the appellant.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has obtained several examinations.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may be rebuttably presumed for certain chronic 
diseases, including cirrhosis of the liver, which are 
manifest to a compensable degree within the year after active 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

The veteran's service medical records showed no complaint, 
treatment, or diagnosis of liver disease.  Post-service 
medical records showed the first diagnosis and treatment for 
liver disease in May 2000, more than one year following 
active service.  However, the veteran contends that he 
developed liver failure with cirrhosis as a result of his 
service-connected PTSD.  He stated that he started consuming 
alcohol excessively in service and continued thereafter.  The 
Board notes that service connection has been in effect for 
PTSD since September 1987.  A 10 percent rating was in effect 
as of February 1988, and a 100 percent rating has been in 
effect as of June 2003. 

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  Secondary service connection 
is permitted based on aggravation; compensation is payable 
for the degree of aggravation of a non-service-connected 
disability caused by a service-connected disability.  Allen 
v. Brown, 7 Vet. App. 439 (1995) (en banc). Establishing 
service connection on a secondary basis requires essentially 
evidence sufficient to show: (1) that a current disability 
exists; and (2) that the current disability was either caused 
or aggravated by a service-connected disability.

In a letter in May 2004, the veteran's primary physician 
stated that the veteran has cirrhosis with chronic hepatitis, 
hepatic insufficiency, and ascites with dependent edema.  He 
further stated that the condition was longstanding and was 
related to past alcohol consumption.  The record contains 
supporting medical treatment records from this and other 
attending physicians and laboratories dating back to May 
2000.  A VA examiner in October 2003 stated, "It is as 
likely as not that cirrhosis is contributed to by the 
veteran's use of alcohol.  There are other factors in the 
litany of the cirrhosis story, and some are genetic, and some 
are dietary."  The Board concludes that the veteran's liver 
disease was at least aggravated by the veteran's alcohol use.  
However, that does not conclude the Board's inquiry. 

The veteran contended that he consumed alcohol to self-
medicate his symptoms of service-connected PTSD.  The Board 
now turns to a review of the medical history of the veteran's 
alcohol use. 

VA conducted an examination in March 1988 to evaluate the 
veteran's first claim for service connection for PTSD.  The 
examiner noted that the veteran's in-service stressor was 
significant, but that the symptoms were fairly mild and 
complicated by depression and adjustment following a 
workplace injury that caused medical retirement.  There was 
no notation regarding alcohol use.  In another VA examination 
in September 1989, the veteran stated that he was still out 
of work and that his home had recently burned down.  The 
diagnosis was PSTD with mild social and industrial impairment 
without reference to any alcohol use.  In a VA examination in 
March 1991, the veteran stated that he had some depression 
and anxiety after retirement, stopped using medication 
prescribed by his physician, and started to drink heavily to 
relieve tension.  The examiner noted a diagnosis of alcohol 
abuse but found no evidence of symptoms of PSTD.  

A VA examiner in January 1998 noted that the veteran's 
drinking had increased to heavy levels over the previous ten 
years following his accident and loss of job.  He noted 
domestic problems and drinking to relieve boredom and back 
pain.  The examiner stated that the veteran's disability was 
related more to his drinking than to an escalation of PTSD.  
On the other hand, a VA examiner in July 2003 noted that the 
veteran started drinking substantially after separation from 
active duty and had very substantial post traumatic stress 
problems.  He recorded the veteran's report of missing work 
about 30 days per year during his 20 years of employment 
following military service.  The examiner's diagnosis was 
PTSD and alcoholism in remission with additional notations of 
recurrent back pain and psychosocial stressors. 

Finally, after an October 2003 examination and diagnosis of 
chronic liver failure with cirrhosis negatively affected by 
alcoholism, the VA conducted two additional examinations to 
address the nexus between alcohol consumption and PTSD.  At 
this point, the veteran had a 100 percent disability rating 
for PTSD.  One examiner in November 2004 noted that the 
veteran's liver disease was secondary to alcoholism, a 
condition separate from PTSD which was stable and without 
recent treatment or medications.  He stated:

It is my medical opinion after reviewing the 
entire record that the patient's liver 
disease is secondary to his alcoholism, which 
is a disease in itself.   I do not believe 
that his post-traumatic stress disorder 
caused him to drink alcohol and then have 
liver failure.  The patient's records clearly 
state that his alcoholism aggravated his 
liver disease.  The patient's post-traumatic 
stress disorder has been fairly stable with 
no evidence of continued and repeated 
admissions for post-traumatic stress 
disorder.  The patient currently is on no 
medications to control his post-traumatic 
stress disorder.  He is on medications that 
would help his blood pressure and his chronic 
pain.  Looking back over the last year and 
one-half, the patient has not been followed 
by the Mental Health Clinic. I would assume 
that if the patient's post-traumatic stress 
disorder had been flaring up, I would see 
records of him seeking treatment for this 
discomfort.  Again, it is my medical opinion 
that this patient's post-traumatic stress 
disorder did not cause him to drink and thus 
cause his alcohol-induced liver disease.  

Another examiner in January 2005 noted that the veteran's 
alcoholism was less likely as not to be caused by PTSD and 
more likely than not caused by the veteran's life problems. 

The Board reviewed the records of treatment the veteran's 
private physicians.  The records track the progress of his 
liver disease and the effect of alcohol abuse.   None of 
these records address the causes of alcohol abuse or mention 
PTSD or service stressors.  

Medically untrained observers can competently report on 
symptoms readily perceptible to the lay person.  Falzone v. 
Brown, 8 Vet. App. 398, 403 (1995). However, lay persons are 
not competent to render opinions regarding the etiology of 
disorders.  Crowley v. Brown, 7 Vet. App. 376, 379 (1995).  
Likewise, the Board may not rely upon its own unsubstantiated 
medical opinion.  Colvin v. Derwinski, 
1 Vet. App. 171 (1991).  Although the veteran cites in-
service stressors as the basic catalyst for a longstanding 
pattern of alcohol use, the weight of competent medical 
evidence showed a marked increase in use following other life 
events and clear medical conclusions that alcoholism, and 
thus the resultant liver disorder, was not caused by PTSD.  
Therefore, the Board concludes that liver disease was not 
cause by or aggravated by service-connected PTSD. 

As the preponderance of the evidence is against this claim, 
the "benefit-of-the- doubt" rule is not for application, and 
the claim must be denied.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for chronic liver failure with cirrhosis 
is denied.



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


